United States Court of Appeals
                               For the First Circuit

No. 03-2425

                              UNITED STATES OF AMERICA,

                                           Appellee,

                                               v.

                                       KEVIN R. HALL,

                                     Defendant, Appellant.



                                      ERRATA SHEET


      The opinion of this court issued January 12, 2006, should be amended as follows:

      On page 23, line 23, after "friendship," insert "to provide testimony that they"